 FIBRE LEATHER MFG. CORP.FibreLeatherManufacturing CorporationandInternational Leather Goods, Plastics& NoveltyWorkersUnion,AFL-CIO, Petitioner.Case1-RC-9483September 11, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANMCCULLOCHANDMEMBERSFANNING AND ZAGORIAPursuant to the provisions of a- Stipulation forCertification upon Consent Election, executed onApril 5, 1967, an election by secret ballot was con-ducted on April 20, 1967, under the direction andsupervision of the Regional Director for Region 1,among the employees in the stipulated unit. At theconclusionof the election, the parties werefurnished a tally of ballots which showed that of ap-proximately 86 eligible voters, 80 cast valid ballots,of which 40 were for, and 40 against, the Petitioner,and 5 ballots were challenged. Thereafter, the Peti-tioner filed timely objections to conduct affectingthe results of the election.In accordance with Section 102.69 of NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, theRegional Director conducted an investigation and,on June 13, 1967, issued and duly served upon theparties his consolidated report on challenged ballotsand objections in which he recommended that allthe objections be overruled, the challenges to theballots be sustained, and a revised tally of ballotsand certification of the results of the election be is-sued. The Petitioner filed timely exceptions to theRegional Director's recommendation that Objec-tion 1 should be overruled, asserting that the elec-tion should be set aside and that the Board shoulddirect a second election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.TheBoardhasconsidered - theRegionalDirector'sreport,thePetitioner'sexceptionsthereto, and the entire record in this case, andmakes the following findings:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization whichclaims to represent certain employees of the Em-ployer.Palm Container Corp.,117 NLRB 434, andCraftManufacturingCo , 122 NLRB 341, cited by the Regional Director, are distinguishableon their facts from the instant case2An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector forRegionIwithin 7 days after the date of this Decision, Order,3933.A question affecting commerce esxists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees in-cluding shipping and receiving employees andtruckdrivers at the Employer's New Bedford, Mas-sachusetts, plant, but excluding office clerical em-ployees, professional employees, guards, and super-visors as defined in the Act.5.We find merit in the Petitioner's contentionthat the Regional Director did not conduct the elec-tionwith due regard to the needs of Portuguese-speaking employees who could not read English. Atthe preelection conference, the Petitioner called theBoard agent's attention to this language handicap,affecting 15 to 20 of the 86 employees in the unit,and reached what it thought was an agreement thatthe notices of election and the ballots would bebilingual.When notice and ballots were issued inEnglish only, the Petitioner continued to press fora solution to the language problem, and called theBoard agent's attention to the language difficulty onthe day of the election. While an arrangement wasmade at the election whereby each party providedan additional bilingual observer, not all the Portu-guese-speaking employees were advised of the pur-pose of the special observers, so far as the recordshows, and no employee approached either of thebilingual observers to ask a question or requestassistance. The observers themselves volunteeredassistance only to four to six of the Portuguese-speaking employees. In these circumstances, weare not satisified that the conditions under whichthe election was conducted were such as to assurethe effective and informed expression by all em-ployees of their true desire. Accordingly, we shallset the election aside and direct chat a new electionbe held in which the notice and ballots are bilingu-al.'ORDERIt is hereby ordered that the election previouslyconducted herein on April 20, 1967, be, and ithereby is, set aside.[Direction of Second Election2 omitted frompublication.]and Direction of Second Election TheRegionalDirector shallmake thelist available to all parties to the election No extension of time to file thislist shall be granted by the Regional Director except in extraordinary cir-cumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filedExcelsiorUnderwear Inc,156 NLRB 1236167 NLRB No. 51